Citation Nr: 0429662	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  99-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for memory problems as 
due to an undiagnosed illness. 

2.  Entitlement to service connection for a skin condition of 
the hands as due to an undiagnosed illness.

3.  Entitlement to service connection for a bone disorder as 
due to an undiagnosed illness.

4.  Entitlement to service connection for a stomach disorder 
as due to an undiagnosed illness.

5.  Entitlement to service connection for status post removal 
of an epidermoid cyst as due to an undiagnosed illness.

6.  Entitlement to service connection for high blood pressure 
as due to an undiagnosed illness.

7.  Entitlement to service connection for exogenous obesity 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to May 
1981 and from January 1991 to June 1991, which included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  His appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied the benefits sought on appeal.

The March 1998 rating decision also denied service connection 
for a left knee disability.  In his notice of disagreement, 
however, the veteran specifically stated that he was not 
appealing the RO's denial of that claim.  Therefore, that 
issue is not on appeal.

In a VA Form 21-4138, dated July 1999, the veteran requested 
that he be scheduled for a personal hearing.  The RO 
scheduled a hearing for May 16, 2000.  The veteran then 
contacted the RO and requested that his hearing be postponed 
because his representative was going to be out of the country 
on that date.  In a May 2000 letter, the RO notified the 
veteran that his hearing had been rescheduled for July 10, 
2000.  However, the veteran failed to appear with no 
explanation provided.  

As another preliminary matter, the Board sought clarification 
regarding the veteran's power of attorney (POA) in this case.  
The veteran signed a VA Form 21-22, dated December 1998, 
wherein he appointed Veterans of Foreign Wars of the United 
States (VFW) as his POA in this case.  The Appeals 
Certification Worksheet, dated July 2003, includes a 
handwritten note stating that the hearing officer had revoked 
the VFW's POA on July 10, 2000.  The VA Form 21-22 is also 
stamped "REVOKED."  In July 2004, the Board sent a letter 
to the veteran noting that the claims folder indicated that 
the POA in favor of VFW had been revoked, providing him with 
options for representation, and informing him that the Board 
would suspend review of his appeal for 60 days from the date 
of the letter pending a response from him.  The Board 
informed him further that if the Board did not hear from him 
within the allotted time period, the Board would assume that 
the veteran did not desire representation, would resume 
appellate review, and inform him when a decision was reached.  
No further response was forthcoming, and the Board will 
proceed with appellate review of this case.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  There is no objective evidence perceptible to an 
examining physician which would tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed condition involving memory problems.

4.  The veteran was diagnosed with dishydrotic eczema of the 
hands in August 1996, and no medical evidence or opinion has 
related this condition to his period of military service.

5.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving a bone 
disorder.

6.  The veteran's gastrointestinal complaints have been 
attributed to various diagnoses, including esophagitis, 
nonspecific gastritis and nonspecific duodenitis; however, no 
medical evidence or opinion has related any of these 
disorders to his period of military service.

7.  An epidermoid cyst was removed from the veteran's scalp 
in 1994, which has not been medically linked to service.  

8.  Competent medical evidence does not reveal elevated blood 
pressure readings or that the veteran is on medication to 
control his blood pressure. 

9.  Competent medical evidence does not reveal that the 
veteran has a chronic disability manifested by exogenous 
obesity, or that his claimed weight gain is causally related 
to an incident of his military service.


CONCLUSIONS OF LAW

1.  A disability manifested by memory problems was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2003).

2.  A skin condition of the hands was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service as a result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.303, 3.317 (2003).

3.  A bone disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service as a result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.303, 3.317 (2003).

4.  A stomach disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service as a result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.303, 3.317 (2003).

5.  An epidermoid cyst was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service as a result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.303, 3.317 (2003).

6.  A disability manifested by high blood pressure was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2003).

7.  A disability manifested by exogenous obesity was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has a host of symptoms and 
disabilities as a result of his service in the Persian Gulf.  
In particular, he is seeking service connection for memory 
problems, a skin condition of the hands, a bone disorder, a 
stomach disorder, status post removal of an epidermoid cyst, 
high blood pressure, and exogenous obesity.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in May 2001 was not given prior to the first 
AOJ adjudication of his claims, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board, the content of which 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The May 2001 notice letter essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Moreover, the veteran underwent VA examinations in August 
1996 in connection with his claims for service connection, 
including a general medical examination, a psychiatric 
examination, and a dermatological examination.  Therefore, 
the record is complete and the case is ready for appellate 
review.




II.  Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Moreover, certain 
chronic diseases are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(emphasis added).

If signs and symptoms have been medically attributed to a 
diagnosed or "a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia," the Persian Gulf War 
presumption of service connection did not apply.  VAOPGCPREC 
8-98.  However, the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 
(2001), effective March 1, 2002, expanded the definition of 
"qualifying chronic disability" to include (1) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms or, (2) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-connection.  

A.  Memory Problems

The veteran claims that he suffers from memory problems as a 
result of his service in the Persian Gulf.  The veteran's 
service records document that he had active service in 
Southwest Asia during the Persian Gulf War.  Hence, the 
veteran is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(d).  For the reasons that follow, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

The veteran's service medical records make no reference to 
memory problems.  At his separation examination in June 1991, 
for example, the veteran specifically denied memory loss or 
amnesia.  There is also no medical evidence after service 
showing that the veteran has experienced memory problems.  
The Board reviewed various VA and private treatment records, 
none of which refer to complaints of memory problems.  Of 
particular relevance, the veteran underwent a VA psychiatric 
examination in August 1996 in connection with this claim.  
The veteran essentially told the examiner that sometimes he 
forgot things, that when he went to get something, he forgot 
everything, and that he got a little nervous.  Upon mental 
status examination, the examiner noted that the veteran was 
well oriented and that his memories were well preserved.  The 
examiner found no evidence of a mental disorder. 

In an August 1996 statement, the veteran's wife explained 
that the veteran's health had declined since he had returned 
home from the Persian Gulf.  She indicated that the veteran 
would become forgetful.  For example, she explained that he 
would often forget what he was doing around the house and had 
difficulty engaging in conversation.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  A disability manifested by memory 
problems is not warranted on a presumptive basis under 
38 C.F.R. § 3.317.  The Board acknowledges that the veteran's 
wife's lay statements concerning the veteran's memory loss 
constitute an objective indicator.  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(objective indications of a chronic disability may include 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements.).  However, a mental status examination in 
August 1996 found no evidence of memory problems.  The Board 
places greater probative value on the mental status 
examination than lay statements in support of the veteran's 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran.)  Hence, compensation under 38 C.F.R. § 3.317 is not 
warranted. 

The Board must also deny the veteran's claim for service 
connection for memory problems on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  There is simply no 
evidence of a known clinical diagnosis to explain the 
veteran's complaints of memory problems.  Since a diagnosis 
is an essential element under a direct theory of service 
connection, service connection for memories problems must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for memory problems.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

B.  Skin Condition of the Hands

The veteran claims that he suffers from a skin condition on 
his hands as a result of his service in the Persian Gulf.  
After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Service medical records indicate that the veteran was never 
treated for any kind of skin condition in service.  In fact, 
the veteran checked "no" when asked about skin diseases at 
his separation examination in June 1991.  The Board also 
reviewed VA and private medical records dated after the 
veteran's separation from active duty.  None of these records 
makes any reference to skin problems.  At a VA dermatological 
examination in August 1996, the veteran reported a history of 
pruritic "empeines" on his hands and different parts of his 
body.  On physical examination, the examiner observed mild 
erythematosus patches on the lateral aspect of both hands.  
The diagnoses included dishydrotic eczema of the hands.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin condition of the hands.  
Since the veteran's skin condition on his hands has been 
attributed to a known diagnosis of dishydrotic eczema, the 
provisions of 38 C.F.R. § 3.317, which apply only in cases of 
an undiagnosed illness, do not apply.  Therefore, the 
veteran's claim can only be considered on a direct causation 
basis.  

In this case, however, the Board observes that no medical 
evidence establishes that the veteran's dishydrotic eczema is 
related to service.  There is no evidence of a chronic skin 
condition in service.  Moreover, this condition was first 
diagnosed five years after service, with no medical evidence 
linking it to service, including the veteran's service in the 
Persian Gulf.  The only evidence in support of the veteran's 
claim involves lay statement by the veteran and his wife.  
However, the Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his wife possess the medical 
training and expertise necessary to render a medical as to 
either the cause or diagnosis of a skin condition, their 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
condition of the hands.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

C.  Bone Disorder

The veteran claims that he suffers from a bone disorder as a 
result of his service in the Persian Gulf.  For the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran indicated in his notice of disagreement that he 
did not wish to appeal the RO's denial of his claim for 
service connection for a left knee disability.  Therefore, 
the Board will not consider symptoms associated with the 
veteran's left knee disability in adjudicating his claim for 
service connection for a bone disorder. 

The veteran's service medical records are silent for any 
complaint, treatment or finding with respect to a bone 
disorder, although the veteran was treated on several 
occasions of pain in his back and left shoulder.  However, 
the veteran specifically denied swollen or painful joints at 
his separation examination in June 1991.  More importantly, 
medical evidence developed post-service fails to disclose any 
objective evidence concerning a bone disorder.  The veteran 
underwent an orthopedic examination in August 1996.  During 
the interview, the veteran reported pain in his cervical and 
lumbar spine as well as all joints in his upper and lower 
extremities.  Nevertheless, no objective findings were shown 
on physical examination.  In particular, there was no 
crepitus, tenderness, swelling, or deformity in any joint, 
except for the left knee which is not for consideration with 
respect to this appeal.  All joints demonstrated full range 
of motion and had normal muscle strength.  Muscle reflexes 
were +2 and symmetric.  Under the diagnoses section, the 
examiner noted (1) negative orthopedic joint examination in 
all joints of the upper and lower extremities, and (2) 
negative orthopedic cervical and lumbar spine examination.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bone disorder.  The Board 
observes that the veteran may not be afforded the presumption 
under 38 C.F.R.       § 3.317, as no post-service evidence 
has been submitted which shows any objective indication 
capable of independent verification that he currently suffers 
from a bone disorder.  In addition, he has not offered any 
objective non-medical evidence that can independently verify 
his assertion that he suffers from symptoms involving a bone 
disorder.  For example, the veteran has not presented 
evidence of time lost at work, evidence that he has sought 
medical treatment for his symptoms, or lay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements.  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  Therefore, in the absence of any medical 
or non-medical objective evidence which can independently 
verify the veteran's allegation that he currently suffers 
from symptoms involving a bone disorder, service connection 
is not warranted under 38 C.F.R. § 3.317.

The Board has also considered the veteran's claim under a 
direct theory of service connection.  However, as there is no 
medical evidence of a diagnosed disability involving a bone 
disorder, service connection is not warranted.  See 
Degmetich, Sanchez-Benitez, and Brammer, all supra.  Despite 
contentions by the veteran that he currently suffers from a 
bone disorder, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of this condition.  See Heuer, supra.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b).




D.  A Stomach Disorder

The veteran claims that he suffers from a stomach disorder as 
a result of his service in the Persian Gulf.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

The veteran's service medical records make no reference to 
stomach problems.  At his June 1991 separation examination, 
the veteran checked "no" when asked about frequent 
indigestion and stomach, liver or intestinal trouble.  In 
fact, the veteran was not treated for stomach problems until 
several years after service. 

In January 1994, the veteran was seen by a private physician 
for a five month history of episodes involving dysphagia 
followed by vomiting, acidity, and heartburn.  An endoscopy 
with esophageal and gastric biopsies revealed esophagogastric 
mucosa with acute and chronic inflammation and chronic active 
antral gastritis.  The veteran also received VA treatment for 
recurrent epigastric pain from 1994 to 1996.  An upper 
endoscopy performed in August 1995 revealed nonspecific 
gastritis, a gastric ulcer, nonspecific inflammation of the 
bulb and duodenum, duodenal erosions, and a duodenal ulcer.  
An upper endoscopy performed in November 1995 revealed 
nonspecific esophagitis, nonspecific gastritis and 
nonspecific duodenitis.  An esophageal manometry report dated 
February 1996 showed evidence of mild esophagitis.  The 
diagnostic impression was nonspecific motility disorder.  The 
Board notes, however, that none of these reports includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's gastrointestinal disorders. 

The veteran was afforded a VA general medical examination in 
August 1996.  At that time, the veteran reported symptoms 
involving difficulty swallowing food and liquids, occasional 
vomiting, indigestion, and diarrhea.  According to the 
veteran, these symptoms had their onset in 1992.  A physical 
examination revealed that the veteran's stomach was soft and 
depressible, with no masses, visceromegaly or tenderness.  No 
diagnostic testing was performed.  The diagnoses included (1) 
esophageal motility disorder, nonspecific; and (2) gastric 
and duodenal ulcer, by history.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a stomach disorder.  The veteran's 
gastrointestinal complaints have been attributed to various 
diagnoses, including esophageal motility disorder, gastric 
and duodenal ulcers, as well as nonspecific esophagitis, 
gastritis and duodenitis.  Service connection is therefore 
not warranted pursuant to 38 C.F.R. § 3.317 for an 
undiagnosed illness.

The veteran's claim also fails under a direct basis.  A 
chronic stomach disorder was not shown in service or within 
one year of separation from active duty.  Indeed the record 
shows that the veteran first reported stomach problems in 
1994, which the veteran himself reported began five months 
prior.  Although a VA examiner recorded the veteran's history 
of gastrointestinal problems dating back to 1992, the 
examiner offered no opinion concerning the etiology or date 
of onset of this disorder.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence).  Thus, there is 
simply no medical evidence to support the veteran's 
contentions that his stomach disorder is related to service. 

The only evidence in support of the veteran's claim involves 
lay statements by the veteran and his wife.  However, the 
record does not reflect that the veteran or his wife possess 
the medical training and expertise necessary to render a 
medical opinion as to either the cause or diagnosis of a 
gastrointestinal disorder.  Thus, their statements are of 
little probative value in this regard.  See Heuer, supra.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
stomach disorder.  Since the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application, 38 U.S.C.A. § 5107(b), and the appeal 
is denied.  

E.  Status Post Removal of an Epidermoid Cyst

It does not appear that the veteran specifically filed a 
claim for service connection for an epidermoid cyst.  
However, because a VA examination report noted that the 
veteran had recently had a cyst surgically removed from his 
scalp, the RO adjudicated a claim for service connection for 
status post removal of an epidermoid cyst.  The veteran 
appealed that decision.

The RO denied the veteran's claim on the basis that the cyst 
existed prior to service and was not aggravated in service.  
However, the Board finds no evidence that the veteran had a 
cyst prior to service or at any time during service.  Indeed, 
a cyst was not identified until several years after the 
veteran's separation from service. 

In October 1994, the veteran had a cyst surgically removed 
from his scalp at a VA medical facility.  The cyst was 
identified as an intradermal nevus following a biopsy.  The 
August 1996 VA dermatological examination report noted the 
veteran's history concerning the surgical removed of a cyst 
several years prior.  However, no evidence of any recurring 
cysts or lesions was shown on physical examination.  The 
diagnoses included status post epidermoid cyst.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for status post removal of an 
epidermoid cyst.  The evidence shows that a cyst was first 
identified in 1994, several years after the veteran's 
separation from active duty.  Since it was diagnosed as an 
epidermoid cyst before being surgically removed, service 
connection is precluded under 38 C.F.R. § 3.317 for an 
undiagnosed illness.  

It is also unclear from the record whether the veteran 
suffers any residual scar from the surgical removal of the 
cyst (i.e. current disability).  See Degmetich, Sanchez-
Benitez, and Brammer, all supra.  In any event, even assuming 
for discussion purposes that a residual scar is present, no 
medical evidence indicates that the cyst had its onset in 
service.  The Board also notes that the veteran and his wife 
are not competent to testify as to the diagnosis and etiology 
of a skin condition.  See Heuer, supra.  Hence, service 
connection for status post removal of an epidermoid cyst is 
precluded under a direct basis.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection an status post removal of an epidermoid cyst.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.  

F.  High Blood Pressure

The veteran claims he has high blood pressure as a result of 
his service in the Persian Gulf.  The Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim. 

The Board notes that the record contains no evidence of 
elevated blood pressure readings.  The veteran's service 
medical records list the following blood pressure readings: 
122/70 in December 1982, 110/60 in October 1986, 120/70 in 
November 1990, and 120/60 in June 1991.  The following blood 
pressure readings were also shown after service: 130/80 in 
August 1994, 134/73 in August 1995, 139/81 in November 1995, 
130/70 in March 1996, and 130/84 when examined by VA in 
August 1996.  There is also no evidence of record to indicate 
that the veteran was ever on high blood pressure medication.

The Board finds that there is no objective evidence 
perceptible to an examining physician, and no evidence of 
other non-medical indicators capable of independent 
verification, which would indicate that the veteran currently 
suffers from manifestations of an undiagnosed condition 
involving high blood pressure.  Likewise, since no elevated 
blood pressure readings have been recorded, the veteran has 
not been diagnosed with hypertension.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for high blood pressure under both 
theories of service connection.  38 C.F.R. § 3.303, 3.317.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal 
is denied.




G.  Exogenous Obesity

The veteran attributes his exogenous obesity to an 
undiagnosed illness as a result of his military service in 
the Persian Gulf.  However, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The Board notes that the veteran gained a significant amount 
of weight while on active duty.  The service medical records 
show that he weighed 177 pounds in December 1982 and 184 
pounds in 1986.  However, he weighed 245 pounds in November 
1990 and 243 pounds at his separation examination in June 
1991.  After filing his claim, an August 1996 VA psychiatric 
examination reported noted that the veteran weighed 270 
pounds. 

However, the medical evidence does not suggest that the 
veteran's weight gain or his current obesity constitutes or 
is a manifestation of a chronic disability.  In the absence 
of competent evidence which suggests that the veteran's 
obesity constitutes a chronic disability, the Board has no 
basis on which to consider the veteran's obesity as more than 
a medical finding or symptom.  It is well understood that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez, supra.  As 
the regulations governing undiagnosed illness specifically 
require evidence of a chronic disability, the Board finds no 
reason to believe that an exception to this requirement was 
intended for such claims.  Therefore, in the absence of a 
chronic disability, service connection cannot be granted on 
the basis of undiagnosed illness.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1)(i) (2003).

The Board also points out that the signs or symptoms 
specifically enumerated as possible manifestations of an 
undiagnosed illness include abnormal weight loss, not weight 
gain.  38 C.F.R. § 3.317(b).  While this list is not 
exhaustive, the specific inclusion of a symptom precisely 
opposite that claimed by the veteran appears to undercut any 
possible conclusion that weight gain constitutes a 
manifestation of an undiagnosed illness.  Accordingly, as the 
record contains no competent evidence of a current chronic 
disability manifested by weight gain, the Board finds that 
service connection for an undiagnosed illness manifested by 
exogenous obesity cannot be granted.


ORDER

Service connection for memory problems to include as due to 
an undiagnosed illness is denied. 

Service connection for a skin condition of the hands to 
include as due to an undiagnosed illness is denied.

Service connection for a bone disorder to include as due to 
an undiagnosed illness is denied.

Service connection for a stomach disorder to include as due 
to an undiagnosed illness is denied.

Service connection for status post removal of an epidermoid 
cyst to include as due to an undiagnosed illness is denied.

Service connection for high blood pressure to include as due 
to an undiagnosed illness is denied.

Service connection for exogenous obesity to include as due to 
an undiagnosed illness is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



